DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/31/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/22 has been entered.
 	The reply filed 01/31/22 affects the application 16/604,850 as follows:
1.     Claims 1, 7, 11, 17, 21, 22 have been amended. Claim 10 has been canceled. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-9, 11-17, 21-23 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4, 6, 9, 11-13, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma (Vrachebnoe delo, (1986 Oct) No. 10, pp. 10-3) in view of Ratner et al. (US 20130309219 A1).
Claim 1 is drawn to a method of treating a vaginal bacterial infection in an infected person comprising vaginally administering furazidin to the infected person to thereby treat the vaginal bacterial infection.
Kuchuma discloses that furazidin (furagin) is a bactericide or bacteriostatic (i.e.; capable of inhibiting the growth or reproduction of bacteria) (see summary and entire article). Furthermore, Kuchuma discloses that furazidin (furagin) is effective against bacteria (which includes staphylococci and escherichiae) in vaginal swab culture obtained from pregnant women vaginal microflora (see entire article). Also, Kuchuma discloses that it was established that desoxycholic, cholic and taurocholic acids potentiates the effect of furazidin (furagin) on staphylococci and escherichiae (see summary). 
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma is that Applicant administers the furazidin (furagin) vaginally to the person or woman to treat bacterial infection.
Ratner et al. disclose the treatment of G. vaginalis infections and bacterial vaginosis (BV) with DNase, also disclose that G. vaginalis infection, a major cause of bacterial vaginosis (BV), is associated with biofilm formation (see abstract). Furthermore, Ratner et al. disclose treating BV and G. vaginalis infections with a combination of DNase and an antibiotic known to treat these diseases (see abstract). In addition, Ratner et al. disclose that their pharmaceutical compositions comprising DNase and one or more antibiotics are effective in treating BV and G. vaginalis infections and are formulated for local administration to the vagina, preferably topical 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma and Ratner et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.

furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.

Claims 2, 6, 7, 9, 11-13, 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma and Ratner et al. as applied in claim 1 above, and further in view of ChEBI; February 22, 2017, Josephson et al. (Obstetrics & Gynecology: February 1988 - Volume 71 - Issue 2 - p 245-250) and Chamberlain (Genitourinary Tract Infections; September 30, 2016).  
  The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma and Ratner et al. is that Kuchuma and Ratner et al. do not disclose that vaginal bacterial infection is caused by Gardnerella vaginalis.
ChEBI discloses that furazidin (furagin), a nitrofuran antibiotic with properties similar to nitrofurantoin, is used in the treatment of urinary tract infections (see page 1).  Furthermore, 
Josephson et al. disclose that Gardnerella vaginalis (G vaginalis) was reported in 2.3% of all urine cultures. Of 72 patients with pure cultures (greater than 104 cfu/mL), 43 patients (59.7%) were found to have G vaginalis urinary tract infections (see abstract). Furthermore, Josephson et al. disclose that conditions associated with G vaginalis urinary tract infection included a history of recurrent urinary tract infections and/or instrumentation and upper urinary tract disease (see abstract). Also, Josephson et al. disclose that Gardnerella vaginalis (G vaginalis) is frequently isolated from the vagina of women having bacterial vaginosis (non-specific vaginitis) (see page 245, left col., 1st paragraph). In addition, Josephson et al. disclose that their findings demonstrate that G vaginalis can cause urinary tract infections, particularly in young women and elderly men (see page 249, left col., last paragraph).
Chamberlain discloses that Bacterial Vaginosis (BV) is usually caused by bacteria that includes Gardnerella vaginalis and Atopobium vaginae (a gram positive rod; facultative anaerobe) (see page 2 of 6). Also, Chamberlain discloses that C albicansis the second most common cause of vaginitis (see page 4 of 6).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would 
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering
furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also 
It should be noted that it is obvious to treat the vaginal bacterial infection, bacterial vaginosis that is accompanied with a fungal infection, since ChEBI discloses that furazidin can kill or slows the growth of fungi, and thus it is obvious to administer the furazidin in a pharmaceutical composition comprising furazidin and an antifungal agent (to treat any accompanied fungal infection), and a vaginally acceptable vehicle. It should be noted that it is obvious to use or include a vaginally acceptable vehicle in the composition, such as to facilitate the delivery of the furazidin and an antifungal agent, and especially since the use of  acceptable 
Furthermore, it is obvious to treat bacterial vaginosis infection that is recurrent, since it is obvious to also expect that furazidin would also treat or inhibit the G vaginalis bacteria that causes the urinary tract infection and said recurrent bacterial vaginosis infection.  Also, the use and preparation of a pharmaceutical composition comprising an active ingredient such as furazidin and a pharmaceutically acceptable carrier or vehicle such as a vaginally acceptable vehicle is common or conventional in the art and is well within the purview of a skill artisan. In addition, it is obvious to include another antibacterial agent in the composition comprising furazidin which has the same utility of treating vaginal bacterial infection, bacterial vaginosis, based on factors such as the severity or condition of the infection and the type of patient treated.

Claims 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain as applied in claims 1 and 7 above, and further in view of Pulkkinen et al. (Gynecologic and obstetric investigation, (1993) Vol. 36, No. 3, pp. 181-4).
Claim 11 is drawn to the method according claim 7, wherein the antifungal agent is nystatin, clotrimazole, econazole, miconazole, terconazole, natamycin, or ciclopirox olamine.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain is that the antifungal agent is nystatin.
Pulkkinen et al. disclose nystatin and metronidazole can be used to treat the vaginal bacterial infection, bacterial vaginosis.

because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal 
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin .

Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. as applied in claims 1 and 7 above, and further in view of Information based on current Summary of Product Characteristics (SPC); November 14, 2013.
Claim 16 is drawn to the method according to claim 9, wherein the pharmaceutical
composition is in the form of tablets, capsules, cream, gel, lotion, foam, pessary, or globules.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. is that Applicant’s composition is in a tablet form.
SPC discloses a Furazidin (Furagin) composition in tablet form for treating Urinary tract infection (see page 3).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and SPC to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising furazidin in which the composition is in tablet form as taught SPC to the infected person to thereby treat the said vaginal bacterial infection, and also to include nystatin and/or 
because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria, and especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) and vaginal bacterial infection caused by G vaginalis such as bacterial vaginosis can be treated by local administration to the vagina (i.e.; by vaginal administration) such as topically, for example, using a vaginal suppository, cream, capsule, and gel.
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and SPC to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally .


s 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain as applied in claim 1 above, and further in view of Maftoon et al. (Journal of Applied Biological Sciences 10 (3): 43-46, 2016).
Claim 3 is drawn to the method according to claim 1, wherein the vaginal bacterial
infection is caused by Atopobium vaginae.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain is that the vaginal bacterial infection is caused by Atopobium vaginae.
Maftoon et al. disclose that Atopobium vaginae is found in women with urinary tract infection and none in pregnant women (see abstract). That is, Maftoon et al. suggest that Atopobium vaginae causes urinary tract infection (i.e.; Atopobium vaginae bacterial urinary tract infection) in women. Furthermore, Maftoon et al. disclose that Atopobium vaginae is involved in Bacterial vaginosis and should be considered as a probable etiological agent (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Maftoon et al. to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also 
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Maftoon et al. to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus .

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain as applied in claims 1 and 7 above, and further in view of Reynolds et al. (US 20020160444 A1) and Tominaga (EP 1541162 A1). 
Claim 8 is drawn to the method according to claim 7, wherein the fungal infection is caused by Candida albicans, and/or Candida glabrata.

Reynolds et al. disclose that Candida albicans and Candida glabrata are pathogenic fungi (see page 8, [0062]).
Tominaga discloses that a patient can suffer from a vaginal infection such as bacterial vaginosis, and candidal vaginitis (i.e.; a vaginal infection with Candida species, usually C. albicans) due to the invasion of bacteria and fungi (see abstract). This implies or suggests that a patient can suffer from vaginal infections such as bacterial vaginosis and candidal vaginitis at the same instant.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Reynolds et al. and Tominaga to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection 
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Reynolds et al. and Tominaga to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus .

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. as applied in claims 1, 7 and 9 above, and further in view of Mannisto et al. (Int J Clin Pharmacol Biopharm. 1979 Jun;17(6):264-70).

The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. is that Applicant’s composition comprises from 1 to 1000 mg furazidin per single dose.
Mannisto et al. disclose that furazidin (furagin) can be administered in a single oral dose of 200 mg and during a 9-day continuous treatment with a dose of 100 mg t.i.d (see abstract). Furthermore, Mannisto et al. disclose or suggest that bacteria are susceptible to furazidin (furagin) (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and Mannisto et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial infection, and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the 
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and Mannisto et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial infection, and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection .

Claims 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. and Mannisto et al. as applied in claims 1, 7, 9, and 21 above, and further in view of Jackson et al. (US 4542020 A).
Claim 22 is drawn to the method of claim 7, wherein the composition comprises from 1 to 100 mg of the antifungal agent per single dose.
The difference between Applicant’s claimed method and the method taught or suggested by Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. and 
Jackson et al. disclose that a suppository composition comprising nystatin from about 5 mg to about 100 mg and preferably from about 15 mg to about 50 mg nystatin which can be applied or administered to the vagina or vaginal cavity to treat vaginal infections (see col. 2, lines 39-56; see also abstract and col. 1, line 62 to col. 2, line 5). Furthermore, Jackson et al. disclose that their composition which comprises nystatin can kill C. albicans (see col. 2, lines 39-56; see also abstract and col. 1, line 62 to col. 2, line 5). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al., Mannisto et al. and Jackson et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial infection and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition and in which composition comprises from 15 to 100 mg of the antifungal agent nystatin per single dose as taught by Jackson et al. based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, 
One having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al., Mannisto et al. and  Jackson et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial infection and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition and in which composition comprises from 15 to 100 mg of the antifungal agent nystatin per single dose as taught by Jackson et al. based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that 

Response to Arguments
Applicant's arguments with respect to claims 1-9, 11-17, 21-23 have been considered but are not found convincing.
The Applicant argues that in traversing the rejection, Applicant first points out that none of the art the Examiner has cited teaches or suggests that furazidin could be useful in treating any 
However, Kuchuma does disclose that furazidin (furagin) is a bactericide or bacteriostatic (i.e.; capable of inhibiting the growth or reproduction of bacteria) (see summary and entire article). Furthermore, Kuchuma discloses that furazidin (furagin) is effective against bacteria (which includes staphylococci and escherichiae) in vaginal swab culture obtained from pregnant women vaginal microflora (see entire article). That is, Kuchuma discloses that furazidin can treat or inhibit strain of vaginal bacteria and thus it is obvious to expect that furazidin would treat bacterial vaginal infection. Furthermore, Ratner et al. disclose that vaginal infections can be treated by local administration of a formulation to the vagina (i.e.; by vaginal administration), for example by administering a vaginal suppository, cream, capsule, and gel (see page 2, [0017]). 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma and Ratner et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, especially since Ratner et al. disclose that vaginal bacterial infection caused by vaginal Staphylococcus aureus bacteria (which is also a vaginal Staphylococci bacteria which is treated or inhibited by furazidin (furagin)) can be treated by local administration to the vagina (i.e.; by 
The Applicant argues that ChEBI (Chemical Entities of Biological Interest) is merely a
database of molecular entities focused on small chemical compounds. ChEBI notes generally that furazidin (furagin) “is used in the treatment of urinary tract infections.” It makes no mention of any other types of infections, including vaginal infections. Moreover, ChEBI is silent on any particular treatment method of a UTI, and further makes no mention of any route of administration for any purpose. ChEBI thus certainly does not teach or suggest treating a vaginal infection, or vaginally administering furagin or any other drug. ChEBI simply refers to the existence of furagin and notes its general use in the treatment of urinary tract infections.
	However, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain references. And thus, it does not matter whether or not ChEBI makes no mention of vaginal infections, or is silent on any particular treatment method of a UTI, and does make any mention of any route of administration for any purpose. More importantly, ChEBI discloses that furazidin (furagin), a nitrofuran antibiotic with properties similar to nitrofurantoin, is used in the treatment of urinary tract infections (see page 1).  Furthermore, ChEBI discloses that furazidin (furagin) is a drug used to treat or prevent bacterial infections, and can kill or slows the growth of microorganisms, including bacteria, viruses, fungi and protozoans (see page 2). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person 
	The Applicant argues that Josephson does not cure the deficiencies of the ChEBI reference teachings. Like ChEBI, Josephson refers to UTIs. It refers generally to a study to determine the prevalence of G. Vaginalis in the urine of hospital patients. Josephson makes a mere mention that there are similarities in UTI infections and bacterial vaginosis when both are caused by G. Vaginalis, but provides nothing to suggest vaginal administration of any drug.
st paragraph). In addition, Josephson et al. disclose that their findings demonstrate that G vaginalis can cause urinary tract infections, particularly in young women and elderly men (see page 249, left col., last paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which 
The Applicant argues that Chamberlain similarly fails to cure the deficiencies of ChEBI and Josephson. Chamberlain notes the causative agents of vaginitis include bacterial (i.e., bacterial vaginosis) and fungal infections, but also makes no mention of furazidin.
However, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain references. And thus, Josephson et al. do not have to make any mention of furazidin.  More importantly, Chamberlain discloses that Bacterial Vaginosis (BV) is usually caused by bacteria that includes Gardnerella vaginalis and Atopobium vaginae (a gram positive rod; facultative anaerobe) (see page 2 of 6). Also, Chamberlain discloses that C albicansis the second most common cause of vaginitis (see page 4 of 6). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by 
The Applicant argues that Applicant’s specification notes at paragraph [0009], furazidin is an old drug that has been used in the oral treatment of acute and chronic urinary tract infections, prostate infections, recurrent urinary tract infections, after surgery of the urinary tract, 
However, prior to the present invention, furazidin was known to be used on vaginal swab culture obtained from pregnant women vaginal microflora as disclosed by Kuchuma. In other words, Kuchuma does disclose that furazidin (furagin) is a bactericide or bacteriostatic (i.e.; capable of inhibiting the growth or reproduction of bacteria) (see summary and entire article). Furthermore, Kuchuma discloses that furazidin (furagin) is effective against bacteria (which includes staphylococci and escherichiae) in vaginal swab culture obtained from pregnant women vaginal microflora (see entire article). That is, Kuchuma discloses that furazidin can treat or inhibit strain of vaginal bacteria and thus it is obvious to expect that furazidin would treat bacterial vaginal infection. Furthermore, Ratner et al. disclose that vaginal infections can be treated by local administration of a formulation to the vagina (i.e.; by vaginal administration), for example by administering a vaginal suppository, cream, capsule, and gel (see page 2, [0017]). 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also 
In addition, the Examiner directs Applicant’s attention to Exhibit A (attached) which points out that the vagina is a key anatomical site in the pathogenesis of urinary tract infection (UTI) in women, serving as a potential reservoir for infecting bacteria and a site at which interventions may decrease the risk of UTI. Thus, based on this teaching it would have been obvious to administer furazidin to the vagina (i.e.; administer vaginally) which is reservoir for infecting bacteria and a site at which interventions may decrease the risk of UTI which is an infection that furazidin is known to treat (i.e.; UTI).
The Applicant argues that the very fact that furazidin had been known for decades, yet nobody had ever envisioned administering it vaginally to treat a vaginal bacterial infection is itself strong indicia of non-obviousness. This lack of any teaching in the art over a very long period of time suggests that those of ordinary skill in the art understood that there was no reason 
However, prior to the present invention, furazidin was known to be used on vaginal swab culture obtained from pregnant women vaginal microflora as disclosed by Kuchuma. In other words, Kuchuma does disclose that furazidin (furagin) is a bactericide or bacteriostatic (i.e.; capable of inhibiting the growth or reproduction of bacteria) (see summary and entire article). Furthermore, Kuchuma discloses that furazidin (furagin) is effective against bacteria (which includes staphylococci and escherichiae) in vaginal swab culture obtained from pregnant women vaginal microflora (see entire article). That is, Kuchuma discloses that furazidin can treat or inhibit strain of vaginal bacteria and thus it is obvious to expect that furazidin would treat bacterial vaginal infection. Furthermore, Ratner et al. disclose that vaginal infections can be treated by local administration of a formulation to the vagina (i.e.; by vaginal administration), for example by administering a vaginal suppository, cream, capsule, and gel (see page 2, [0017]). 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and Chamberlain to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would 
In addition, the Examiner directs Applicant’s attention to Exhibit A (attached) which points out that the vagina is a key anatomical site in the pathogenesis of urinary tract infection (UTI) in women, serving as a potential reservoir for infecting bacteria and a site at which interventions may decrease the risk of UTI. Thus, based on this teaching it would have been obvious to administer furazidin to the vagina (i.e.; administer vaginally) which is reservoir for infecting bacteria and a site at which interventions may decrease the risk of UTI which is an infection that furazidin is known to treat (i.e.; UTI).

However, Applicant or the specification has not described, explained or provided any calculations with respect to why the results or data obtained with respect to furazidin and an antifungal agent, or between furazidin and the antimicrobial agent are considered as being synergistic rather than being additive. Simply indicating that the results equate to synergism for the combination or combination does not equate to synergism or a synergistic effect absent such requirements to show synergisim (e.g.; scientific calculations).
Also, it should be noted that a showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). In this light, Applicant’s claims (e.g.; independent claim 1) does not require any other active ingredient or agent besides furazidin and also treats any of the several vaginal infections known to exist.
Furthermore, Applicant’s claims which are drawn to the use of furazidin and an antifungal (i.e.; any of the numerous antibacterial drugs that are known to exist), or furazidin and an another antibacterial (i.e.; any of the numerous antibacterial drugs that are known to exist), each of which is not used in any specific amounts or concentrations although the specification indicates or argues that synergy was obtained or observed for the said combination(s). That is, Applicant’s showing is not commensurate with the scope of the claims. Again, Applicant’s showing is not commensurate with the scope of the claims.

It should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Also, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Furthermore, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed.  However, as discussed above, Applicant’s alleged showing is not commensurate with the scope of the claims.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al. and 
The Applicant argues that Pulkkinen adds nothing to the above reference teachings to render any of claims 11-15 obvious. Pulkkinen refers to a course of prophylactic treatment that includes orally administered metronidazole followed by intravaginal metronidazole-nystatin

However, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. And thus, Pulkkinen et al. do not have to mention furazidin at all (or treatment of existing infections), nor in combination with an antifungal or further antibacterial agent. More importantly, Pulkkinen et al. disclose nystatin and metronidazole can be used to treat the vaginal bacterial infection, bacterial vaginosis.
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused by G vaginalis, and also expect that this treatment would be due to 
The Applicant argues that SPC simply refers to a tablet, apparently for oral administration, for treatment of a UTI. This is consistent with the longstanding known use of furazidin as an oral treatment for the use of urinary infections, as discussed in detail above, and provides nothing to render obvious Applicant’s claims directed to the vaginal administration of furazidin for the treatment of a vaginal bacterial infection.
However, Applicant’s claims (e.g.; claims 15 and 16) also claims the use of tablets which are also disclosed by SPC. Furthermore, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and SPC references. And, SPC discloses a Furazidin (Furagin) composition in tablet form for treating Urinary tract infection (see page 3).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and SPC to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis 


at all nor does it make any reference to furazidin or any hint that it would be useful in a vaginal formulation.
However, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Maftoon et al. references. And thus, Maftoon does not have to teach or suggest any treatment at all nor make any reference to furazidin or provide any hint that it would be useful in a vaginal formulation. More importantly, Maftoon et al. disclose that Atopobium vaginae is found in women with urinary tract infection and none in pregnant women (see abstract). That is, Maftoon et al. suggest that Atopobium vaginae causes urinary tract infection (i.e.; Atopobium vaginae bacterial urinary tract infection) in women. Furthermore, Maftoon et al. disclose that Atopobium vaginae is involved in Bacterial vaginosis and should be considered as a probable etiological agent (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain and Maftoon et al. to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which Kuchuma discloses is effective in treating staphylococci of the vagina microflora would also treat vaginal bacterial infection caused by said Staphylococcus, and would also expect that this treatment would be due to the treatment or inhibition of said Staphylococcus bacteria that causes the vaginal bacterial infection, and also because one of ordinary skill in the 
The Applicant argues that Reynolds has nothing to do with vaginal infections of any kind, of urinary tract infections, or of furazidin. It merely notes that Candida are pathogenic fungi. Tominaga refers to an intravaginal washing agent for various vaginal infections. There is no furazidin or other drug treatment mentioned. In fact, Tominaga specifically teaches away
from the use of antibiotics. One certainly would not have considered Tominaga in any respect in connection with a treatment that includes furazidin or any other drug.
However, the above rejection was made by applying Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Reynolds et al. and Tominaga references. And thus, Reynolds does not have to disclose anything to do with vaginal infections of any kind, of urinary tract 
The Applicant argues that Mannisto adds nothing to the above references to render claim 21 obvious. 
However, Mannisto et al. disclose that furazidin (furagin) can be administered in a single oral dose of 200 mg and during a 9-day continuous treatment with a dose of 100 mg t.i.d (see abstract). Furthermore, Mannisto et al. disclose or suggest that bacteria are susceptible to furazidin (furagin) (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and Mannisto et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial 
The Applicant argues that Jackson does not refer to the use of furazidin at all, let alone as a vaginally administered compound for treating a vaginal bacterial infection, whether accompanied by an antifungal infection or not.

And thus, Jackson et al. do not have to refer to the use of furazidin at all, nor refer to furazidin as a vaginally administered compound for treating a vaginal bacterial infection, whether accompanied by an antifungal infection or not. More importantly, Jackson et al. disclose that a suppository composition comprising nystatin from about 5 mg to about 100 mg and preferably from about 15 mg to about 50 mg nystatin which can be applied or administered to the vagina or vaginal cavity to treat vaginal infections (see col. 2, lines 39-56; see also abstract and col. 1, line 62 to col. 2, line 5). Furthermore, Jackson et al. disclose that their composition which comprises nystatin can kill C. albicans (see col. 2, lines 39-56; see also abstract and col. 1, line 62 to col. 2, line 5). 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Kuchuma, Ratner et al., ChEBI, Josephson et al., Chamberlain, Pulkkinen et al., Mannisto et al. and  Jackson et al., to treat a vaginal bacterial infection in an infected person or patient such as vaginal bacterial infection caused by Staphylococcus aureus and/or G vaginalis such as bacterial vaginosis comprising vaginally administering furazidin (furagin) or a composition comprising 200 mg furazidin per single dose as taught by Mannisto et al. to the infected person to thereby treat the said vaginal bacterial infection and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition and in which composition comprises from 15 to 100 mg of the antifungal agent nystatin per single dose as taught by Jackson et al. based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin (furagin) which 
Applicant's arguments with respect to claims 1-9, 11-17, 21-23 have been considered but are moot with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623